DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 03/21/2022 indicating a request for continued examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 
Status of the Claims
Applicant has amended claims 1-6.  Claims 1-6 are currently pending.
Response to Arguments
Applicant's arguments with respect to the rejection of the claims 1-6 under 35 U.S.C. §101 regarding an abstract idea have been fully considered and are persuasive in view of Applicant’s amendments to the claims further detailing the machine learning aspect of the claims.  As amended, the claims recite the refining of the prediction model with the determined optimum aggregation level which is interpreted as a feedback mechanism that indicates the model is adjusted and dynamic rather than equivalent to using an already trained static model with no improvement from feedback.  The rejection is withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

[i]	Claims 1, 3, and 5 recite “the group” in the limitation beginning with “wherein the domain includes a retail sector”.  There is no antecedent basis.  Examiner suggests amending to “a group”.
Claims 2, 4 and 6 recite “vales” in the limitation beginning with “averaging the plurality”.  It is presumed this is a typo and “values” was intended.
Claims 1, 3 and 5 recite “the optimized prediction model” and “the refined prediction model” in the limitation beginning with “generating (310) the CDT”.  It is unclear if there is a difference between the optimized and refined prediction model.  Examiner suggests reviewing recitations of “prediction model”, “optimized prediction model” and “refined prediction model” to ensure consistency and avoid any appearance of indefiniteness.
Claims 1, 3 and 5 recite “multiple common criteria” followed by “(ATs)” in the limitation beginning with “wherein the CDT is a graphical representation”.  Usually the abbreviation in parentheses is the abbreviation for the term preceding the abbreviation; however, ATs does not appear to be the abbreviation of “multiple common criteria.”  Similarly, in that same limitation, “multiple choice sets (AVs)” is recited but the abbreviation of ATs does not match to “multiple choice sets”.
Claims 1, 3 and 5 recite “the AV sales” in the limitation beginning with “generating (306) a prediction model”; however, it is unclear if this means the predicted AV sales or the recorded AV sales.  That particular limitation recites “predicted AV sales” and “recorded AV sales” and it appears the “the AV sales” means “the recorded AV sales”.  Please amend the claims to indicate whether “predicted” or “recorded” was intended.
Claims 1, 3 and 5 recite “a data matrix” and “the data matrix” in the limitations beginning with “generating (304) a data matrix” and “a plurality of columns” which are followed by “the AV sales are represented in a matrix format” and “the inventory stock of the AV sales are represented in the matrix format” in the limitation beginning with “generating (306) a prediction model”.  It appears the claim is trying to indicate that the AV sales and inventory stock of the AV are part of the data matrix introduced in the preceding limitations.  If so, Examiner suggests amending the “in a/the matrix format” wording so as not to convey there are additional matrix. 
Appropriate clarification/correction is required.

[ii]	With respect to claims 3 and 4, the following claim limitations has/have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. The limitations are:
-(claim 3) the data matrix generator (212) is configured to:
-(claim 3) the model generator (214) is configured to:
-(claim 3) the CDT generator (224) configured to:
-(claim 4) the scenario generator (220) is configured to:
-(claim 4) the DT Estimator (218) is configured to:
-(claim 4) the hierarchy generator (222) is configured to:
-(claim 4) the scenario generator (220) is configured to:
-(claim 4) the CDT generator (224) is configured to:
 Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the structure and algorithms designated as performing the recited functions as denoted by the nonce term “generator” are not clear from a review of the Specification as originally filed.  Thus, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


NOTE: For Applicant’s benefit, if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner suggests amending claim 3 to recite “…a CDT system (102), directly connected with the data lake (106), comprising one or more hardware processors (202) executing computer-readable instructions stored in a memory (204), the stored computer-readable instructions further comprising a data matrix generator (212), a model generator (214), a prediction model (216), a scenario generator (220), a DT Estimator (218), a hierarchy generator (222) and a CDT generator (224), wherein: the data matrix generator (212) is configured to…”. The above suggested amendment would serve to include sufficient structure to perform the claimed functions and further identify the recited “generators” as executable instructions executed by the recited processor, thereby not invoking treatment under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Desai et al 2010/0228604 A1 ([0016] One or more decision trees may be generated for the product listings using the point of sales data. Decision trees are logical models of a consumer's decision process at the point of purchase. Decision trees provide useful information regarding the relatedness of products; [0072] The Attribute Engine 2110 may first identify and decode the descriptions of products from the Product Attribute Database 155 to generate machine readable attribute data for each product. This data may be fed to the Clustering Engine 2120 for generation of product clusters. Meanwhile, the Decision Tree Generator 2140 may generate a decision tree for the product lists. Decision trees model a consumer's decision making process at the point of decision. Decision trees may include binomial tree structures in some embodiments).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALISSA D KARMIS/Examiner, Art Unit 3683 

/ROBERT D RINES/Primary Examiner, Art Unit 3683